Citation Nr: 1048081	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the reduction in the disability rating from 50 percent to 
10 percent for organic mental disorder was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to November 
1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 Decision Review Officer (DRO) 
decision of the Houston, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO), which reduced the disability 
evaluation for the Veteran's service-connected organic mental 
disorder from 50 percent to 10 percent disabling, effective March 
1, 2006.  

In January 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the transcript 
is of record.  

In January 2010, the Veteran testified at a video conference 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The 50 percent disability evaluation for the Veteran's 
service-connected organic mental disorder had been in effect for 
more than five years at the time of the December 2005, DRO 
decision that decreased the disability evaluation to 10 percent 
disabling, effective March 1, 2006.  

3.  The July 2004 rating decision, which proposed the reduction, 
and the December  2005, DRO decision, which reduced the rating 
from 100 percent to 50 percent, do not reflect consideration of 
the provisions of 38 C.F.R § 3.344.
 



CONCLUSION OF LAW

The criteria for restoration of a 50 percent evaluation for the 
Veteran's service-connected organic mental disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

II.  Decision  

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
consistently held that when an RO reduces a Veteran's disability 
rating without following the applicable regulations, the 
reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2010); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of the 
entire history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA 
to ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in any 
rating reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also that 
that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to 
be afforded greater protections, set forth in 38 C.F.R. § 3.344 
(2010).  That section provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so as 
to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  However, the provisions of 
38 C.F.R. § 3.344 specify that ratings on account of diseases 
subject to temporary or episodic improvement, such as, 
psychiatric disorders will not be reduced on any one examination, 
except in those instance where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  The regulations provide further, that these 
considerations are required for ratings which have continued for 
long periods at the same level (five years or more), and that 
they do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination forming 
the basis for the reduction is full and complete, and at least as 
full and complete as the examination upon which the rating was 
originally based; (2) the record clearly reflects a finding of 
material improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the ordinary 
conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown, 5 Vet. App. 413, 419 (1993).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2010).  In this case, notice of the proposed 
reduction was sent to the Veteran by way of a July 2004 rating 
decision with a cover letter.  As previously mentioned, in a 
December 2005, DRO decision, the RO reduced the Veteran's 
disability evaluation for his service-connected organic mental 
disorder from 50 percent to 10 percent disabling, effective March 
1, 2006.  The RO satisfied the requirements by allowing a 60-day 
period to expire before assigning the reduction effective date.  

The question is thus whether the reduction was proper based on 
the evidence of record.  Where a disability rating has continued 
at the same level for less than five years, that analysis is 
conducted under 38 C.F.R. § 3.344(c).  Where a disability rating 
has continued at the same level for five or more years, the 
analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  Here, 
the Veteran's 50 percent disability evaluation was awarded in an 
April 1995 rating decision, effective November 26, 1994.  The 
disability evaluation was reduced to 10 percent disabling, 
effective March 1, 2006, more than five years later.  
Accordingly, 38 C.F.R.  § 3.344(a) and (b) apply.  Under 38 
C.F.R. § 3.344(a) and (b), only evidence of sustained material 
improvement that is reasonably certain to be maintained, as shown 
by full and complete examinations, can justify a reduction.  If 
there is any doubt, the rating in effect will be continued.  See 
Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

For disabilities that have continued for five years or more, such 
as the one at issue here, the critical issue is whether material 
improvement in a Veteran's disability was demonstrated in order 
to warrant a reduction in such compensation benefits.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 
417-18.  The applicable legal standard summarized, in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that, in the case of 
a rating reduction, the record must establish that a rating 
reduction is warranted by a preponderance of the evidence and 
that the reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.  

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with the law because the RO did not make a finding as 
to whether an April 2004 VA neurology examination and September 
2004 VA fee-based psychiatric examination, which were the basis 
for the reduction, were as full and complete as the March 1995 VA 
examination upon which the Veteran's 50 percent disability 
evaluation was established.  Furthermore and more importantly, 
the RO did not make any findings as to whether it was reasonably 
certain that the material improvement found would be maintained 
under the ordinary conditions of life.  

The Board observes, however, that during the course of the 
appeal, the Veteran was also afforded a VA examination in August 
2009, and his case was reviewed by the RO in a March 2007 
statement of the case (SOC) and a September 2009 supplemental 
statement of the case (SSOC), which upheld the propriety of the 
reduction in rating.  The March 2007 SOC provided the Veteran 
with notice of 38 C.F.R. § 3.344 as well as the applicable rating 
criteria.  Nevertheless, as previously mentioned, even though the 
appropriate regulation was provided, the RO still failed to make 
a determination as to whether the VA examinations were as full 
and complete as the March 1995 VA examination; and whether it was 
reasonably certain that the material improvement would be 
maintained under the ordinary conditions of life.  

The question arises whether a reduction of a rating that was done 
improperly can be cured during an appeal period before the case 
reaches the Board.  A reduction in rating without observance of 
applicable law and regulation is void ab initio or invalid from 
the beginning.  Brown, 5 Vet. App. at 422.  Thus, the Board 
concludes that any remedy in this case by the RO for its initial 
errors had to go beyond providing proper notice of applicable 
regulations and proper evaluation of evidence in accordance with 
those regulations at a later time.  It would have required  
changing the effective date for the reduction; that is, the RO 
would have had to restore the 50 percent disability evaluation, 
effective March 1, 2006, and then would have had to have begun 
the evaluation process anew sometime after that date.  Here, the 
rating was not restored, and hence the attempt in the SOC of 
record to cure the defects in the rating decision in application 
of relevant regulations were not sufficient.  

Therefore, the RO erred in its December 2005, DRO decision by 
reducing the Veteran's disability evaluation to 10 percent, 
effective March 1, 2006.  Consequently, since the procedural 
requirements for the reduction were not complied with, the 
reduction of the Veteran's disability rating for organic mental 
disorder from 50 percent to 10 percent is set aside and the 50 
percent disability rating must be restored.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Brown, 5 Vet. App. at 
422.  




ORDER

The reduction in an evaluation for the Veteran's service-
connected organic mental disorder was not proper, and restoration 
of the 50 percent disability rating, effective March 1, 2006, is 
granted.  



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


